STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 4, 2018
              Plaintiff-Appellee,

v                                                                  No. 334145
                                                                   Tuscola Circuit Court
DAVID HENRY JOHNSON,                                               LC No. 13-012673-FH

              Defendant-Appellant.


Before:   CAMERON, P.J., and SERVITTO and GLEICHER , JJ.

PER CURIAM.

       In August 2013, a jury convicted defendant of operating or maintaining a laboratory
involving hazardous waste, second or subsequent offense, MCL 333.7401c(2)(c) and MCL
333.7413(2)1, operating or maintaining a laboratory involving methamphetamine, second or
subsequent offense, MCL 333.7401c(2)(f) and MCL 333.7413(2), delivery or manufacture of
methamphetamine, second or subsequent offense, MCL 333.7401(2)(b)(i) and MCL
333.7413(2), and possession of methamphetamine, second or subsequent offense, MCL
333.7403(2)(b)(i) and MCL 333.7413(2). The trial court sentenced defendant to prison terms of
10 to 20 years for operating or maintaining a laboratory involving methamphetamine and
delivery or manufacture of methamphetamine, and 2 to 10 years for possession of
methamphetamine. Defendant’s sentences were to be served concurrently, but consecutively to
any underlying parole sentence.

       Defendant appealed his convictions and sentences, and this Court affirmed. People v
Johnson, unpublished opinion per curiam of the Court of Appeals, issued March 12, 2015
(Docket No. 318833). In lieu of granting leave to appeal, our Supreme Court reversed in part
this Court’s judgment and remanded the case to the trial court “to determine whether the court
would have imposed a materially different sentence under the sentencing procedure described in
People v Lockridge, 498 Mich. 358 [870 NW2d 502] (2015).” People v Johnson, 499 Mich. 851
(2016). The Court denied leave in all other respects “because we are not persuaded that the


1
  Pursuant to the prosecutor’s motion made after the conviction, but before sentencing, the trial
court entered an order of nolle prosequi as to the count of operating or maintaining a laboratory
involving hazardous waste.


                                               -1-
remaining questions presented should be reviewed by this Court.” Id. at 852. On remand, the
trial court conducted a Crosby2 hearing and resentenced defendant to the same sentences.
Defendant now appeals as of right from the resentencing. We affirm.

                               I. SENTENCING CHALLENGES

       Defendant first argues that the trial court, at resentencing, imposed unreasonable
sentences of 10 to 20 years for the operating or maintaining a methamphetamine lab and delivery
or manufacture of methamphetamine convictions. We disagree.

       The interpretation or application of sentencing guidelines statutes presents a question of
law that is reviewed de novo. People v Francisco, 474 Mich. 82, 85; 711 NW2d 44 (2006).
“[T]he standard of review to be applied by appellate courts reviewing a sentence for
reasonableness on appeal is abuse of discretion.” People v Steanhouse, 500 Mich. 453, 471; 902
NW2d 327 (2017).

       “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” Lockridge, 498 Mich. at 392. In Steanhouse, the Michigan
Supreme Court “affirm[ed] the Court of Appeals’ holding in People v Steanhouse, 313 Mich
App 1; 880 NW2d 297 (2015), that the proper inquiry when reviewing a sentence for
reasonableness is whether the trial court abused its discretion by violating the ‘principle of
proportionality’ set forth in People v Milbourn, 435 Mich. 630, 636; 461 NW2d 1 (1990).”
Steanhouse, 500 Mich. at 459-460.

       However, in People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173 (2016),
this Court noted that “Lockridge did not alter or diminish MCL 769.34(10),” which provides in
relevant part:

         (10) If a minimum sentence is within the appropriate guidelines sentence range,
         the court of appeals shall affirm that sentence and shall not remand for
         resentencing absent an error in scoring the sentencing guidelines or inaccurate
         information relied upon in determining the defendant’s sentence.

       The sentencing guidelines range for operating or maintaining a laboratory involving
methamphetamine and delivery or manufacture of methamphetamine was 78 to 130 months
each. The trial court sentenced defendant to a minimum 120 months’ imprisonment for each
conviction, well within the range. Because defendant’s minimum sentences fell within the
guidelines’ range, the reasonableness review by Lockridge is not applicable. Further, this Court
previously held that there was no error in scoring the guidelines, and the trial court did not rely
on inaccurate information in determining his sentence. While defendant argues that this Court
should conclude that the first sentence of MCL 769.34(10) is no longer valid because the
sentencing guidelines are now advisory, this assertion is directly contrary to the holding in
Schrauben that the Lockridge decision did not alter or diminish MCL 769.34(10). Accordingly,


2
    United States v Crosby, 397 F3d 103 (CA 2 2005).



                                                -2-
this Court must affirm defendant’s sentence in accordance with MCL 769.34(10). Schrauben,
314 Mich. App. at 196.

       Next, defendant argues that offense variable (OV) 14 was improperly scored because
there was no evidence that he was the leader in a multiple-offender situation. We disagree.

        This Court addressed this argument in defendant’s prior appeal, finding that there was
sufficient evidence on the record to support scoring OV 14 at ten points. See Johnson, unpub op
at 9-10. Thus, the law of the case doctrine bars this argument. “The law of the case doctrine
provides that a ruling by an appellate court with regard to a particular issue binds the appellate
court and all lower tribunals with respect to that issue, but only if the facts remain materially the
same.” Brownlow v McCall Enterprises, Inc, 315 Mich. App. 103, 110; 888 NW2d 295 (2016)
(quotation marks omitted). See also People v Herrera (On Remand), 204 Mich. App. 333, 340;
514 NW2d 543 (1994) (the law of the case doctrine “provides that an appellate court’s decision
regarding a particular issue is binding on courts of equal or subordinate jurisdiction during
subsequent proceedings in the same case.”) Even though defense counsel challenged the scoring
of OV 14 on remand, the trial court was bound by this Court’s holding with respect to the score.
We are likewise bound to follow our previous holding.

        In addition, our Supreme Court remanded the matter to the trial court for the sole purpose
of following the procedure set forth in Part IV of the Lockridge decision:

               On order of the Court, the application for leave to appeal the March 12,
       2015 judgment of the Court of Appeals is considered, and pursuant to MCR
       7.305(H)(1), in lieu of granting leave to appeal, we REVERSE, in part, the
       judgment of the Court of Appeals, and we REMAND this case to the Tuscola
       Circuit Court to determine whether the court would have imposed a materially
       different sentence under the sentencing procedure described in [Lockridge]. On
       remand, the trial court shall follow the procedure described in Part IV of our
       opinion. If the trial court determines that it would have imposed the same
       sentence absent the unconstitutional constraint on its discretion, it may reaffirm
       the original sentence. If, however, the trial court determines that it would not
       have imposed the same sentence absent the unconstitutional constraint on its
       discretion, it shall resentence the defendant. In all other respects, leave to appeal
       is DENIED, because we are not persuaded that the remaining questions presented
       should be reviewed by this Court. [Johnson, 499 Mich. at 851-852.]

The remand order did not permit the trial court to entertain another objection to the scoring of
OV 14 or otherwise reverse this aspect of this Court’s opinion. Accordingly, the trial court did
not err in declining to change the score as requested by defendant on remand.

                                    II. STANDARD 4 BRIEF

        Defendant also filed a Standard 4 brief in which he raises additional issues involving the
ineffective assistance of counsel, right of confrontation, and a challenge to the amended “Re-
Sentence” judgment of sentence. The law is clear that an appeal by right following a remand is
limited to issues arising from the remand. People v Jones, 394 Mich. 434, 435-436; 231 NW2d

                                                -3-
649 (1975). Because the scope of the current appeal is limited to matters that arose at
resentencing, we will only address the challenge to the entry of the amended “Re-Sentence”
judgment of sentence because it occurred from the trial court’s resentencing. The remaining
issues raised in the Standard 4 brief are outside the scope of this appeal.

         Defendant asserts that the trial court amended “an otherwise legal/controlling sentence
that ran the Defendant’s B prefix convictions concurrent with his A prefix convictions” without
the filing of a motion or notice to him. Stated differently, the trial court did not specify on the
judgment that defendant’s drug-related sentences would run consecutive to any parole sentence,
and it improperly amended the judgment and corrected the error without the filing of a motion or
notice to defendant. We disagree.

        This issue is not preserved because defendant failed to file a motion in the trial court or in
this Court challenging the trial court’s amendment. See People v Clark, 315 Mich. App. 219,
223-224; 888 NW2d 309 (2016). In any event, the trial court indicated both at the original
sentencing and at resentencing that defendant’s sentences were to run consecutively to any
parole sentence. The “Re-Sentence” judgment of sentence omitted this aspect of the trial court’s
resentencing. Contrary to defendant’s argument, the trial court properly corrected this oversight
by entry of an amended “Re-Sentence” judgment of sentence. See People v Howell, 300 Mich
App 638, 647-648; 834 NW2d 923 (2013) (concluding that the trial court properly amended the
judgment of sentence and remedied its clerical mistake pursuant to MCR 6.435(A)).

       Affirmed.




                                                              /s/ Thomas C. Cameron
                                                              /s/ Deborah A. Servitto
                                                              /s/ Elizabeth L. Gleicher




                                                 -4-